Citation Nr: 1703861	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was remanded in early May 2016 to obtain the Veteran's service personnel records (SPRs).  The SPRs were added to the claims file in late May 2016, and the claim has been returned to the Board for further appellate consideration.  

Additional claims that were developed for appellate review were the issues of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  While these matters were in remand status, in an August 2016 rating decision, the RO granted service connection for both conditions.  The Board finds that the grants of service connection for these disabilities constitute a full award of the benefits sought on appeal with respect to the issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed. Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  



FINDING OF FACT

The Veteran's lumbar spine disabilities (spondylosis and degenerative joint disease (DJD)) are not related to any incident of service, and DJD did not manifest within one year of service discharge.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by an August 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), SPRs, and all pertinent treatment records.  This matter was remanded by the Board for further development in May 2016, to include updating the medical evidence on file and obtaining the Veteran's SPRs in an effort to find corroborating evidence that the Veteran injured his back during service.  The SPRs were obtained and added to the record.  As such, the Board finds that the May 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, updated VA records were added to the file, to include treatment records dated through the present day.  

A VA examination was not obtained for the service connection claim for a lumbar spine disability.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a lumbar spine disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., DJD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Background and Analysis

The Veteran claims that he injured his lumbar spine in service and that a current lumbar spine disability is the result of such injury.  Specifically, he claims that he initially injured his coccyx during service.  One week later, a large cyst appeared which burst, and he was treated at the Okinawa Base Hospital (Cadena Base Hospital) in late 1957.  He recalls that he was assigned three days off for convalescence and then returned to duty.  During his out-processing from Okinawa, his medical record could not be located.  He also was held up for about three days in Oakland, California, during his out-processing until his records showed up.  That was the last time he saw his records.  

The STRs are negative for report of, treatment for, or diagnosis of a lumbar spine disorder, to include upon discharge examination in August 1960.  Post service VA records show diagnosis of lumbar spondylosis in 2001 and thereafter.  Subsequently dated records also reflect a diagnosis of DJD of the lumbar spine.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

The Board recognizes the Veteran's assertion that he suffered a back injury in service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As reflected above, the STRs are silent for any complaints relating to the Veteran's back.  Moreover, his August 1960 discharge examination was also silent for back complaints.  In statements of record from many years after service discharge, the Veteran averred that he was treated in 1957 for residuals of a back injury and that he received a convalescence profile of 3 days. He recalled that there was a problem with finding these treatment records while in service.  The lack of any noted back pain in service, to include on service separation examination, particularly undermines the Veteran's credibility in this case considering the Veteran's STRs contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints at the time of discharge include chest pains after eating and stress and worry complaints.  

Post service VA medical records go as far back as 2001, at which time the Veteran was noted to have lumbago and lumbar spondylosis.  His spondylosis diagnosis continued over the years, and the Board notes that DJD was also noted from approximately 2006 forward.  

Post-service medical records are silent as to any complaints of back pain or injury until 2001, over 40 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran has made statements that he was treated at the Okinawa Base Hospital in 1957 during service after a back injury, such statements are inconsistent with the lack of reporting of chronic back symptoms at time of discharge or for approximately 40 years following separation from service.  

The evidence thus weighs against a finding that the Veteran has a lumbar spine disorder related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 53-56.  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


